Parks are often beneficial, especially in cities, but they can hardly be considered as indispensably necessary outside the crowded urban centers of population. It has not been customary for counties to acquire or maintain public parks. Prior to Chap. 10277, effective June 11, 1925, powers to acquire property for park purposes had not been expressly granted to counties, and I do not believe this power existed theretofore by implication as being essential to the exercise of any power which had been granted. Hopkins v. Special Road Dist., 73 Fla. 251; Earle v. Dade County, 109 So. R. 331; 92 Fla. 432; 15 C. J. 531. Therefore the acceptance by resolution in May, 1921, was unauthorized. There was no sufficient proof of acceptance by public user. Hence the revocation of the dedication by deed took place before the offer to dedicate had been lawfully accepted.
ELLIS, C. J., concurs.